Citation Nr: 1117239	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel






INTRODUCTION

The Veteran had active military service from October 1963 to October 1965.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied entitlement to service connection for PTSD and an acquired psychiatric disorder.

In December 2008, the Board remanded the Veteran's case to the RO for further evidentiary development.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claims on appeal to more accurately reflect the Court's holding in Clemons.


FINDING OF FACT

A preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD due to a verified stressor that occurred during active duty, or that another diagnosed acquired psychiatric disorder had its onset during active military service.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

In April 2003, March 2005, and February 2009 letters, the Agency of Original Jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the appellant of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that she was expected to provide.  The February 2009 letter provided notice as to the assignment of appropriate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available; and he has not identified any relevant non-VA medical records.  All reasonably identified and available medical records have been secured.

Further, in September 2003 and February 2010, VA examinations were performed, and the reports are of record.

As noted above, in December 2008, the Board remanded the Veteran's case to the RO for further development, which included sending the Veteran an appropriate letter advising that he may submit any other corroborating evidence he had pertaining to his alleged stressful events in service; contacting the service department to request information regarding (a) crime or incident reports regarding an attack upon the Veteran in the Fort Jackson stockade from April to July 1964; (b) any reports drafted or filed by his superior officers regarding an attack upon him or allegations of sexual assault; (c) reports of disciplinary actions taken against him not already in his personnel file; and (d) mental health evaluations; and contacting the National Personnel Records Center (NPRC) and/or the United States Joint Services Records Research Center (JSRRC) to obtain records regarding a bus attack that occurred between August and September 1965 in which a soldier named "R." died; and scheduling the Veteran for a VA examination.  

There has been substantial compliance with this remand, as the Veteran was sent an appropriate letter in February 2009; in August and September 2009, the NPRC and JSRRC, respectively, responded to the RO's requests for information; and he was scheduled for a VA examination in February 2010.  In a May 2009 response to the RO's request for copies of any investigative reports related to the alleged attack in 1964, the United States Army Crimes Records Center said that the records requested were outside of the Army crime records 40-year retention period.  The Veteran did not respond to the RO's February 2009 request for the specifics of his alleged stressful events in service.  

The Board finds the duties to notify and assist have been met.  

I. Factual Background and Legal Analysis

The Board has reviewed the evidence in the claims file, which includes the appellant's written contentions and oral testimony, the Veteran's service treatment and personnel records, and VA medical records and examination reports, dated from 2000 to 2010.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of psychosis in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Prior to July 13, 2009, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2010).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The Veteran initially reported that, during his brief tour in the Republic of Vietnam, he was guarding a bus that was attacked by enemy forces, and at least one American casualty occurred whom he identified as "R.".  However, on the most recent VA examination, he indicated that his only stressor was due to being sexually assaulted while in the stockade at Fort Jackson, South Carolina, in mid-1964.  As the Veteran has retracted any claim of a stressor related to fear of hostile military activity, the provisions of this amendment do not apply to the Veteran's claim.  

The evidence required to support the occurrence of an in-service stressor for PTSD varies "depending on whether or not the veteran was 'engaged in combat with the enemy'. . . . Where . . . VA determines that the veteran did not engage in combat with the enemy . . . the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The requisite additional evidence may be obtained from sources other than the veteran's service medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.  Nor do they reflect treatment for facial/dental trauma.

Service personnel records indicate that, in mid-June 1964, the Veteran and several other soldiers were found guilty of a breach of the peace in a barracks incident.  Their punishment included reduced pay and a sentence of three months in the stockade.  However, in early July 1964, the Veteran's sentence was set aside due to a finding of prejudicial error and the charges against him were dismissed.  The records further show that he served in Vietnam from August 5 to September 20, 1965.

Post service, VA outpatient records, dated from 2000 to 2002, included diagnoses of PTSD and a major depressive disorder.

In a July 2002 Application for Correction of Military Record, the Veteran requested the decoration, medals, badges, citations, and ribbons as appropriate for his Vietnam service.  He explained that he was assaulted in service and put the military out of his mind until the issues were mentioned by a benefits counselor.  A March 2003 Correction to DD Form 214 (DD Form 215) indicates he was also awarded a National Defense Service Medal, a Vietnam Service Medal, and a Republic of Vietnam Gallantry Cross w/ Palm.  

In a written statement received in November 2002, the Veteran indicated that he was assaulted by three men, including "D.J.P." and "M.", while in the stockade and was physically assaulted four or five more times by D.J.P. who threatened to kill him if he talked about the incident.  In a May 2003 written statement, the Veteran said that he was treated for trauma to his face and teeth while in the stockade and told medical staff that he fell to avoid further abuse. 

According to a September 2003 VA examination report, the examiner reviewed the Veteran's claims file and performed a clinical evaluation.  It was noted that the Veteran served in Vietnam for 1 month and 20 days.  He indicated that he held a rifle but felt ill-trained and saw explosions and bombs and some soldiers killed.  The Veteran also reported that he was attacked and beaten by three men and was brutally sexually assaulted by three men while incarcerated for two months in the Fort Jackson stockade.  He said he was incarcerated for a fight in the barracks and that one of the men involved was a friend who tried to stop it but was put in the stockade for being involved in the fight.  The Veteran had nightmares and intrusive thoughts for over 30 years but did not say anything about the incident at the time.  Upon clinical evaluation, the Axis I diagnoses were PTSD and a major depressive disorder.  The VA examiner opined that the Veteran's PTSD was equally related to the Veteran's experiences in Vietnam and the sexual trauma he experienced in service.  

In his October 2004 notice of disagreement, the Veteran said that, while in Vietnam, he was an armed guard for a bus that was attacked and that several soldiers were injured in the explosion and "R." was killed.

In a September 2009 response to the RO's inquiry regarding an alleged attack (on a bus in Vietnam), between August 5th and September 20th 1965, the JSRRC noted that the Veteran was assigned to the 223rd Quartermaster Company between August 31st and September 22nd 1965.  Unit records showed that the Veteran and another solider named "R." were released from assignment to the company and temporarily assigned to the Return and Reassignment Center in Oakland, California on September 23, 1965.  A casualty was reported from the 223rd Quartermaster Company between August 31st and September 22nd 1965, but he was not listed with the surname of "R." and was not reported to have been killed as a result of enemy action.  

In his written statements, and in VA outpatient records, the Veteran has also reported that in 1964 he was sexually assaulted by three other soldiers they were in the stockade at Fort Jackson, South Carolina.  

In the November 2002 written statement, and during his February 2010 VA examination, the Veteran reported that he was sexually assaulted at Fort Jackson in 1964 by "D.J.P." and "M".  He said he was seen by a primary health care provider at the stockade for a split chin when he was pushed to the floor during the act.  The Veteran stated that his attackers said they would kill him if he said anything.  Upon clinical evaluation, the Axis I diagnosis was PTSD.  In the VA examiner's opinion, it was at least as likely as not that the Veteran's PTSD was due to apparent military sexual assault while in the stockade at Fort Jackson, South Carolina.  The examiner said that the Veteran endorsed symtoms of PTSD complex secondary to military sexual trauma, gave the names of the attackers responsible, and was treated for a split chin after being pushed to the floor during the act and being told he would be killed if he reported the rape.

As noted, the service personnel records do not reflect the Veteran's participation in combat.  The record does not indicate his receipt of any commendation or citation that is considered presumptive evidence of combat service.  Hence, any identified stressor from service must be objectively confirmed.  If the claimed stressor is not combat-related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence from any source that corroborates the Veteran's testimony or statements.  YR v. West, 11 Vet. App. 393, 397-399 (1998) (credible evidence is not limited to service department records and can be obtained from any source); Cohen v. Brown, 10 Vet. App. at 147.  For a claim to be denied on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Veteran has contended that he saw "R." die after an enemy attack on a bus in Vietnam during the summer of 1965 but this alleged incident has not been corroborated by the JSSRC.  The Veteran also contended that he was the victim of a sexual assault by soldiers while in the stockade at Fort Jackson, South Carolina.  He has said that, in mid-1964, he was sexually assaulted by three other soldiers, two of whom he identified by name, in his November 2002 written statement and during his February 2010 VA examination.  He told that examiner that he experienced a split chin when he was pushed to the floor after the assault and that the attackers said he would be killed if he reported the incident.  In his May 2003 written statement, the Veteran said that he sustained trauma to his lips and teeth during the attack but told (stockade) staff that he fell and had to say that he slipped to avoid further abuse.

In the particular case of claimed personal assault, VA has established special procedures for evidentiary development.  See VA Adjudication Procedure Manual M21-1 (hereinafter Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) (substantially enlarging on the former Manual M21-1, Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  These procedures take into account the difficulty establishing the occurrence of the stressor through standard evidence, and the need for development of alternate sources of evidence.  The provisions of Manual M21-1 dealing with PTSD have been denoted substantive rules that are the equivalent of VA regulations; VA is therefore required to follow these provisions.  Patton v. West, 12 Vet. App. 272, 277 (1999); YR, supra, 11 Vet. App. at 398-99; Cohen, 10 Vet. App. at 139.

The final requirement of 38 C.F.R. § 3.304(f) for service connection of PTSD is medical evidence of a nexus between the claimed in-service stressor and the current disability.  In cases of claimed personal assault, VA recognizes that some evidence may require interpretation by a clinician to establish a relationship to the diagnosis, per Manual M21-1, Part III, paragraph 5.14c(9).  Accordingly, the general rule that post-service medical nexus evidence cannot be used to establish the occurrence of the stressor is not operative in such cases.  Patton, 12 Vet. App. at 280.  See Cohen, 10 Vet. App. at 145; Moreau, 9 Vet. App. at 396.

As the Veteran does not allege that he engaged in combat, and as his reported stressors are not related to combat, his assertions, standing alone, cannot, as a matter of law, provide evidence to establish that an in-service event claimed as a stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. at 163; West v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. at 283.  This does not mean that he cannot establish that the alleged in-service events occurred; it only means that other "credible supporting evidence" from some source is necessary.  See Cohen.  Here, there is a diagnosis of PTSD, so it would then have to be determined whether there is credible supporting evidence of the Veteran's alleged stressor, i.e., whether service records or other independent credible evidence corroborates the alleged stressor.  See Dizolgio, supra.

The JSRRC was not able to corroborate the Veteran's alleged stressful event of witnessing the death of "R." during an alleged bus explosion in Vietnam in 1965.  While the September 2003 VA examiner indicated that stressors related to the Vietnam service were in part responsible for his PTSD, the Veteran indicated that his only stressor was a personal assault on the most recent VA examination.

The Court has held repeatedly that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the diagnostician does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

Here, the appellant's claim of entitlement to service connection of an acquired psychiatric disorder including PTSD fails on the basis that the preponderance of the competent and probative evidence is against finding that he currently suffers from PTSD due to an independently verified in-service stressor or that another acquired psychiatric disorder is shown to have its onset during active service.

The February 2010 VA examiner diagnosed PTSD due to sexual assault.  However, based upon a review of the entire record in this case and, in view of the factors discussed above, the Board finds that the evidence of record has not corroborated the allegation of a sexual assault in service.  The Veteran has maintained that he was sexually assaulted by two or three attackers in 1964 while in the stockade at Fort Jackson.  The only specifics of the alleged events provided were the names of two of his alleged attackers and that he split his chin during the incident and was treated for facial/dental trauma.  There are no medical records supporting the claim that he was treated for facial/dental trauma.  In August 2000, he claimed that the event occurred in "boot camp" (the Veteran had completed boot camp by the time he was court martialed in 1974).  

In its March 2005 and February 2009 letters to the Veteran, the RO requested that he provide the specifics of his alleged traumatic event(s) and, in its letters, requested that he provide the specifics of his alleged sexual assault(s) in service, but he failed to respond to the RO's requests.  The "duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Notwithstanding the absence of medical records, and giving the Veteran the benefit of the doubt, nevertheless, his description of his stressful events in service has been vague, to say the least.  In September 2003, he told the VA examiner that he saw explosions and bombs, saw other soldiers killed including a "R.", and was sexually assaulted while in the stockade but, in February 2010, the Veteran told the VA examiner that he was assaulted by fellow soldiers whom he identified.  The 2003 VA examiner diagnosed the Veteran with PTSD and a major depressive disorder, and the 2010 VA examiner diagnosed PTSD due to sexual assault.  The Veteran also said that he was told never to talk about the incident of sexual trauma in service or he would be killed.  Moreover, his failure to respond to the RO's requests for specific information regarding his stressful event(s) leaves the Board with virtually no factual information upon which to rely regarding the alleged assault.

Likewise, medical statements which attempt to accept a claimant's reports as credible and then relate a diagnosis of PTSD to events experienced in service do not constitute the requisite credible evidence of a stressor.  Moreau v. Brown, 9 Vet. App. at 389.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate account of those experiences, merely because the transcriber happens to be a medical professional.  See Leshore v. Brown, 8 Vet. App. 409 (1995).

Additionally, review of personnel records in service does not suggest, as is sometimes the case, a period of successful service prior to a personal assault incident and a period of unsuccessful service after the incident.  In this case appellant had good service, had a normal completion to his active duty service, and evidently had an additional period of successful Reserve service.  Nothing herein supports the claim of personal assault in service.

In light of the foregoing, the Board finds that, although the foundation for the diagnosis of PTSD, having been sexually assaulted during military service, the Board must conclude that the claimed stressor has not been satisfactorily established as having occurred.  The Veteran may very well consider events that occurred in conjunction with his alleged sexual event in service to be stressful, but he has failed to provide factual confirmable detail of the alleged events on which to base his claim of sexual assault.

Thus, while the VA examiner diagnosed PTSD based upon the Veteran's purported in-service stressor of a sexual assault, that stressor has not been corroborated.  The Board finds that the preponderance of the credible evidence is against the claim, and that neither another VA psychiatric examination nor further interpretation by a clinician of the in-service symptoms/behavior is necessary.  See M21-1, Part III, 5.14(c); Patton v. West, supra at 280.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the probative evidence of record is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, and it must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


